Case 4:19-cv-10132-KMM Document 48 Entered on FLSD Docket 11/17/2020 Page 1 of 3
            USCA11 Case: 20-11972 Date Filed: 11/16/2020 Page: 1 of 3

                                                                                                          AP
                           UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT
                                                                                        Nov 16, 2020
                              ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                            56 Forsyth Street, N.W.
                                            Atlanta, Georgia 30303
                                                                                                                 MIAMI

  David J. Smith                                                                     For rules and forms visit
  Clerk of Court                                                                     www.ca11.uscourts.gov


                                         November 16, 2020

  Clerk - Southern District of Florida
  U.S. District Court
  400 N MIAMI AVE
  MIAMI, FL 33128-1810

  Appeal Number: 20-11972-B
  Case Style: Valentin Spataru v. Sheriff Rick Ramsay, et al
  District Court Docket No: 4:19-cv-10132-KMM

  The enclosed copy of the Clerk's Entry of Dismissal for failure to prosecute in the above
  referenced appeal is issued as the mandate of this court. See 11th Cir. R. 41-4.

  All pending motions are now rendered moot in light of the attached order.

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Craig Stephen Gantt, B
  Phone #: 404-335-6170

  Enclosure(s)




                                                                 DIS-2 Letter and Entry of Dismissal
Case 4:19-cv-10132-KMM Document 48 Entered on FLSD Docket 11/17/2020 Page 2 of 3
            USCA11 Case: 20-11972 Date Filed: 11/16/2020 Page: 2 of 3


                        IN THE UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT

                                          ______________

                                          No. 20-11972-B
                                          ______________

  VALENTIN SPATARU,

                                                     Plaintiff - Appellant,

  versus

  SHERIFF RICK RAMSAY,
  In His Official, Private and All His Other
  Capacities,
  THE SHERIFF DEPARTMENT OF MONROE COUNTY,
  CODY KERN,
  Deputy of Sheriff Department of Monroe
  County,
  JUDGE PTOMEY,
  Court of Monroe County, In His Private
  and Official Business Capacity,
  MONROE COUNTY,
  SENATOR ANITERE FLORES, et al.,

                                              Defendants - Appellees.
                        __________________________________________


                           Appeal from the United States District Court
                               for the Southern District of Florida
                        __________________________________________

  ENTRY OF DISMISSAL: Pursuant to the 11th Cir.R.42-1(b), this appeal is DISMISSED for
  want of prosecution because the appellant Valentin Spataru has failed to pay the filing and
  docketing fees to the district court within the time fixed by the rules., effective November 16,
  2020.

                                         DAVID J. SMITH
                              Clerk of Court of the United States Court
                                 of Appeals for the Eleventh Circuit

                             by: Craig Stephen Gantt, B, Deputy Clerk
Case 4:19-cv-10132-KMM Document 48 Entered on FLSD Docket 11/17/2020 Page 3 of 3
            USCA11 Case: 20-11972 Date Filed: 11/16/2020 Page: 3 of 3


                                               FOR THE COURT - BY DIRECTION
